Citation Nr: 0729391	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  06-10 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for venous 
insufficiency of the right lower leg.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for burns to the face, 
eyes and left hand.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1956 to July 
1958.  The veteran also had unverified service in the 
Tennessee Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied service connection for right leg pain 
due to chronic venous insufficiency (claimed as right leg 
condition) and declined to reopen the veteran's service 
connection claim for a residuals of burns to the eye, face 
and left hand.
 
In January 2007, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge; a copy of 
this transcript is associated with the record.  

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The duty to assist includes obtaining medical records and a 
medical examination and opinion when necessary for an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004). 

The National Personnel Records Center (NPRC) has indicated 
that the veteran's service medical records from his time in 
the Army were destroyed in the fire in St. Louis in 1973.  
Given the absence of such records, the Board has a heightened 
duty to explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991) (the BVA has a 
heightened duty in a case where the service medical records 
are presumed destroyed).  The veteran is attempting to reopen 
his previously denied claim for service connection for burns 
to the face, eyes and left hand.  To reopen a claim, new and 
material evidence must be provided.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2006).  The Board notes that the duty to assist 
includes obtaining medical records and VA treatment records 
when considering whether to reopen a previously denied claim.  
38 C.F.R. § 3.159(c) (1), (2), and (3).  At his January 2007 
videconference hearing, the veteran indicated that he is 
undergoing treatment for the damage done to his eye as a 
result of his claimed in-service injuries.  On remand, the 
AOJ should obtain these records.  

The veteran further contends that he injured his leg while on 
active duty for training (ACDUTRA) while in the Tennessee 
National Guard in 1976.  It appears that the record does not 
contain all of the veteran's medical records from his 
National Guard service.  The RO has made several attempts to 
locate the veteran's National Guard medical records, but the 
Board is of the opinion that, in order to fulfill the duty to 
assist, the AOJ should again attempt to obtain these files.  
In December 2005, the AOJ sent a request to the NPRC for the 
veteran's records for his period of active duty from May 1975 
to June 1975, and received a response that same month that no 
search was possible based on the information furnished, that 
the complete unit at the time of the allegation would need to 
be furnished.  The veteran, in a May 2004 written statement 
and at his January 2007 videoconference hearing, alleged that 
this injury occurred in 1976.  His National Guard personnel 
records reflect that he had active duty for approximately two 
weeks at the end of June and the beginning of July 1976.  On 
remand, the AOJ should request the veteran's National Guard 
records from all of his periods of ACDUTRA.  

In addition, it does not appear that the RO attempted to 
obtain the veteran's National Guard records from the 
Tennessee National Guard Joint Forces Headquarters, as was 
suggested in an October 2004 letter from the Department of 
the Army, HQ 1st Battalion 181st Field Artillery.    

Finally, at his January 2007 videoconference hearing, the 
veteran indicated that he was receiving ongoing treatment for 
his right leg condition.  He subsequently completed a release 
form giving VA permission to obtain these records.  On 
remand, the AOJ should obtain any missing medical records.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the 
National Personnel Records Center (NPRC) 
or the service department to verify all 
periods of the veteran's service while in 
the Tennessee Army National Guard, to 
include verification of all dates of the 
veteran's ACDUTRA.  Then, the veteran's 
complete medical records from all of his 
periods of ACDUTRA while in the Tennessee 
Army National Guard should be requested 
from NPRC and the Tennessee National 
Guard Joint Forces Headquarters.  If 
records are unavailable, have the 
provider so indicate.  

2.  The AOJ should ask the veteran to 
identify all health care providers that 
have treated him for his face, eyes, left 
hand and his right leg disorders.  The 
AOJ should attempt to obtain records from 
each health care provider he identifies 
that might have available records, in 
particular the health care providers for 
whom he signed a release for records in 
January 2007.  If records are 
unavailable, have the provider so 
indicate.  

3.  Following completion of the above 
development, the AOJ should readjudicate 
the claims.  If the benefits sought are 
not granted, a supplemental statement of 
the case should be issued to the veteran 
and his representative and an appropriate 
period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board, if in 
order.  The purposes of this remand are to comply with due 
process of law and to further develop the veteran's claim.  
No action by the veteran is required until he receives 
further notice.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



